Name: Commission Regulation (EEC) No 3009/91 of 15 October 1991 repealing Regulations (EEC) No 983/88 and (EEC) No 1860/88 establishing special marketing standards for olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10. 91 Official Journal of the European Communities No L 286/ 19 COMMISSION REGULATION (EEC) No 3009/91 of 15 October 1991 repealing Regulations (EEC) No 983/88 and (EEC) No 1860/88 establishing special marketing standards for olive oil Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Articles 11 (8), 12 (4), 20 (3), 20d (4) and 35a (3) thereof, Whereas Commission Regulation (EEC) No 2568/91 (3) lays down the characteristics of olive oil and olive-residue oil and the relevant methods of analysis ; Whereas one of the characteristics of such oils is the maximum volatile halogenated solvents content ; whereas one of those solvents is tetrachloroethylene ; whereas the maximum content of that substance was defined in Regu ­ lation (EEC) No 2568/91 ; Whereas Commission Regulations (EEC) No 983/88 (4) and (EEC) No 1860/88 (*) should accordingly be repealed ; Article 1 Regulations (EEC) No 983/88 and (EEC) No 1860/88 are hereby repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 248, 5. 9 . 1991 , p. 1 . (4) OJ No L 98, 15. 4. 1988, p. 36. (4 OJ No L 166, 1 . 7. 1988, p. 16.